--------------------------------------------------------------------------------

January 25, 2016

Wu Bing No.92, Alley 15, Guiping Road, Xuhui District, Shanghai,PRC

Dear Wu Bing,

Re: Indemnification and Release of Claims

We are delighted that you have been assisting YOU On Demand (Beijing) Technology
Co., Ltd. (“WFOE”) with our business plans in the People’s Republic of China.

For the purpose of clarifying the relationship between you and the WFOE, this
Letter of Indemnification and Release (“Letter”) sets out below the general
terms of the arrangement between you and the WFOE, which is further described in
the relevant documents.

You have assumed and will continue to assume the role of a nominee shareholder
of Beijing Sino Top Scope Technology Co., Ltd., a limited liability company
established in Beijing (“Company”). You agree to hold 95% of the entire equity
interests in the Company, representing RMB 4.275 million in the registered
capital of the Company, pursuant to the terms of a Call Option Agreement and an
Equity Pledge Agreement, as well as other related documents (“Trustee
Documents”).

You agree and accept that you will not assume any liability that might arise
from your role as a nominee shareholder of the Company, and conversely you will
not be entitled to dividends or other benefits generated therefrom, or receive
any compensation in connection with this arrangement.

Indemnification and Release of Claims

Provided that you fully perform and comply with the Trustee Documents and all
instructions, as they relate to the Trustee Documents, issued by the WFOE, the
WFOE agrees to indemnify you against any personal, tax or other liabilities
incurred in connection with your role in the equity transfer and as a nominee
shareholder of the Company to the greatest extent permitted by law. the WFOE
will waive and release you unconditionally from any claims arising from, or
related to, your role as the Company’s shareholder, provided that your actions
to fulfill your responsibilities as a nominee shareholder are taken in good
faith and are not opposed to the Company’s best interests.

Duration

The arrangement described above is deemed to have commenced automatically as at
the time when you become a shareholder of the Company. The arrangement will
remain valid until either you or the WFOE terminates this Letter by giving the
other party hereto sixty (60) days’ prior written notice.

  - 1 -


--------------------------------------------------------------------------------

Confidentiality

The confidentiality of this arrangement is of the utmost importance. Therefore,
we request that you agree to keep the contents of this Letter completely
confidential, and refrain from disclosing its contents to anyone, in words or in
substance. Notwithstanding the preceding sentence, you may, however, disclose
the terms and amount of this Letter to: (a) your immediate family, tax or other
financial advisor, and/or lawyer, provided that you first obtain such person’s
agreement to keep any such matters completely confidential and not to disclose
them to anyone; and (b) the extent required by law or to the extent necessary to
enforce your rights under this Letter.

Entire Agreement

With the exception of any employment agreement between you and the WFOE or its
affiliates, this Letter supersedes any and all prior or contemporaneous oral
and/or written agreements between you and the WFOE and sets out the entire
agreement between you and the WFOE. No variations or modifications hereof will
be deemed valid unless set out in writing and signed by the parties hereto.

Choice of Law and Dispute Resolution

This Letter is governed exclusively by the laws of the People’s Republic of
China without giving effect to the conflict of laws principles thereof. The
provisions of this Letter are severable, and if for any reason any part hereof
is found to be unenforceable, the remaining portions will be enforceable in
full. If any dispute arises from or in connection with this Letter, you and the
WFOE shall first attempt to reach a resolution through amiable negotiation. If
such dispute cannot be resolved within thirty (30) days after the commencement
of such negotiation, the dispute shall be submitted to China International
Economic and Trade Arbitration Commission (“CIETAC”) for arbitration which shall
be conducted in accordance with the CIETAC’s arbitration rules in effect at the
time of applying for arbitration. The arbitral award will be final and binding
upon both parties. The arbitration shall be conducted in [both the English and
Chinese languages] before a tribunal of three (3) arbitrators appointed in
accordance with the CIETAC’s arbitration rules in effect at the time of applying
for arbitration.

Again, on behalf of the WFOE, we extend to you our most sincere thanks and
gratitude for your kind assistance.

Please let us know if you have any questions.

Sincerely,

For and on behalf of YOU On Demand (Beijing) Technology Co., Ltd. (Company Seal)


By:  /s/ Liu Weicheng   Name: Liu Weicheng   Title: Legal Representative  


  - 2 -


--------------------------------------------------------------------------------

Accepted and Agreed

By:  /s/ Wu Bing   Name: Wu Bing  


  - 3 -


--------------------------------------------------------------------------------

January 25, 2016

Zhu Yun No.501, Room 13, 15th Floor, Liuheyuan, Shijingshan District, Beijing,
PRC.

Dear Zhu Yun,

Re: Indemnification and Release of Claims

We are delighted that you have been assisting YOU On Demand (Beijing) Technology
Co., Ltd. (“WFOE”) with our business plans in the People’s Republic of China.

For the purpose of clarifying the relationship between you and the WFOE, this
Letter of Indemnification and Release (“Letter”) sets out below the general
terms of the arrangement between you and the WFOE, which is further described in
the relevant documents.

You have assumed and will continue to assume the role of a nominee shareholder
of Beijing Sino Top Scope Technology Co., Ltd., a limited liability company
established in Beijing (“Company”). You agree to hold 5% of the entire equity
interests in the Company, representing RMB 0.225 million in the registered
capital of the Company, pursuant to the terms of a Call Option Agreement and an
Equity Pledge Agreement, as well as other related documents (“Trustee
Documents”).

You agree and accept that you will not assume any liability that might arise
from your role as a nominee shareholder of the Company, and conversely you will
not be entitled to dividends or other benefits generated therefrom, or receive
any compensation in connection with this arrangement.

Indemnification and Release of Claims

Provided that you fully perform and comply with the Trustee Documents and all
instructions, as they relate to the Trustee Documents, issued by the WFOE, the
WFOE agrees to indemnify you against any personal, tax or other liabilities
incurred in connection with your role in the equity transfer and as a nominee
shareholder of the Company to the greatest extent permitted by law. the WFOE
will waive and release you unconditionally from any claims arising from, or
related to, your role as the Company’s shareholder, provided that your actions
to fulfill your responsibilities as a nominee shareholder are taken in good
faith and are not opposed to the Company’s best interests.

Duration

The arrangement described above is deemed to have commenced automatically as at
the time when you become a shareholder of the Company. The arrangement will
remain valid until either you or the WFOE terminates this Letter by giving the
other party hereto sixty (60) days’ prior written notice.

  - 4 -


--------------------------------------------------------------------------------

Confidentiality

The confidentiality of this arrangement is of the utmost importance. Therefore,
we request that you agree to keep the contents of this Letter completely
confidential, and refrain from disclosing its contents to anyone, in words or in
substance. Notwithstanding the preceding sentence, you may, however, disclose
the terms and amount of this Letter to: (a) your immediate family, tax or other
financial advisor, and/or lawyer, provided that you first obtain such person’s
agreement to keep any such matters completely confidential and not to disclose
them to anyone; and (b) the extent required by law or to the extent necessary to
enforce your rights under this Letter.

Entire Agreement

With the exception of any employment agreement between you and the WFOE or its
affiliates, this Letter supersedes any and all prior or contemporaneous oral
and/or written agreements between you and the WFOE and sets out the entire
agreement between you and the WFOE. No variations or modifications hereof will
be deemed valid unless set out in writing and signed by the parties hereto.

Choice of Law and Dispute Resolution

This Letter is governed exclusively by the laws of the People’s Republic of
China without giving effect to the conflict of laws principles thereof. The
provisions of this Letter are severable, and if for any reason any part hereof
is found to be unenforceable, the remaining portions will be enforceable in
full. If any dispute arises from or in connection with this Letter, you and the
WFOE shall first attempt to reach a resolution through amiable negotiation. If
such dispute cannot be resolved within thirty (30) days after the commencement
of such negotiation, the dispute shall be submitted to China International
Economic and Trade Arbitration Commission (“CIETAC”) for arbitration which shall
be conducted in accordance with the CIETAC’s arbitration rules in effect at the
time of applying for arbitration. The arbitral award will be final and binding
upon both parties. The arbitration shall be conducted in [both the English and
Chinese languages] before a tribunal of three (3) arbitrators appointed in
accordance with the CIETAC’s arbitration rules in effect at the time of applying
for arbitration.

Again, on behalf of the WFOE, we extend to you our most sincere thanks and
gratitude for your kind assistance.

Please let us know if you have any questions.

Sincerely,

For and on behalf of YOU On Demand (Beijing) Technology Co., Ltd. (Company Seal)


By:  /s/ Liu Weicheng   Name: Liu Weicheng   Title: Legal Representative  


  - 5 -


--------------------------------------------------------------------------------

Accepted and Agreed

By:  /s/ Zhu Yun   Name: Zhu Yun  


  - 6 -


--------------------------------------------------------------------------------